UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-626



In Re: EMMETT JOHNSON JAFARI,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-97-830-3)


Submitted:   October 20, 1998            Decided:   November 13, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Emmett Johnson Jafari, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmett Jafari filed a petition for a writ of mandamus request-

ing this court to declare an order of the Richmond Circuit Court

null and void and to compel the federal district court to vacate

its order concerning the Richmond court’s order. We deny the

petition.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976). Courts are “extremely reluctant to grant a writ of

mandamus.” In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir. 1984).

The party seeking mandamus relief carries the heavy burden of

showing he has “no other adequate means” to attain the relief he

desires, and that his right to such relief is “clear and indisput-

able.” Allied Chem. Corp. v. Diaflon, Inc., 449 U.S. 33, 35 (1980)

(citations omitted).

     We deny Jafari’s petition for mandamus because he does not

present extraordinary circumstances that require granting a writ of

mandamus. He fails to show that his right to relief is clear and

indisputable and that he has no other available means of relief.

Accordingly, we deny leave to proceed in forma pauperis and deny

mandamus relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                   PETITION DENIED


                                2